NO. 07-08-0362-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 9, 2008
______________________________

In the Interest of A.J.B. and A.K.B., Children

______________________________

FROM THE 237th DISTRICT COURT OF LUBBOCK COUNTY;

NO. 93-543,112; HON. SAM MEDINA, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Appellant Mark David Bural appeals from the termination of his parental rights to his
minor children A.J.B. and A.K.B.  On September 25, 2008, the clerk’s record was filed. 
The reporter’s record was due on September 23, 2008.  No extension motion or record was
filed.  On September 30, 2008, this court directed the court reporter by letter “to advise the
Court of the status of the reporter’s record on or before October 10, 2007."  In response,
the court received an audio version of the hearing without a transcribed copy.
          Accordingly, we abate this appeal and remand the cause to the 237th District Court
of Lubbock County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
1.  if there is a reporter’s record that can be transcribed in written form and,
if so;
 
2.  when the reporter’s record can reasonably be transcribed into written form
and filed in a manner that does not further delay the prosecution of this
appeal or have the practical effect of depriving the appellant of his right to
appeal.
 

          The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be
developed a supplemental clerk’s record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter’s record transcribing the evidence and arguments presented at the
aforementioned hearing, if any.  Additionally, the district court shall then file the
supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this
court on or before October 24, 2008.  Should further time be needed by the trial court to
perform these tasks, then same must be requested before October 24, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.